12 A.3d 747 (2011)
In re APPEAL OF the CITY OF PITTSBURGH from the Action of the Board of Property Assessment Appeals and Review of Allegheny County in Regard to Property Owned by the Pittsburgh Trust for Cultural Resources, Situated in the 2nd Ward of the City of Pittsburgh. Block and Lot No. 2-A-25.
Petition of The Pittsburgh Trust for Cultural Resources.
In re Appeal of the City of Pittsburgh from the Action of the Board of Property Assessment Appeals and Review of Allegheny County in Regard to Property Owned by the Pittsburgh Trust for Cultural Resources, Situated in the 2nd Ward of the City of Pittsburgh. Block and Lot No. 9-N-196.
Petition of The Pittsburgh Trust for Cultural Resources.
Nos. 337 WAL 2009, 338 WAL 2009.
Supreme Court of Pennsylvania.
February 8, 2011.

ORDER
PER CURIAM.
AND NOW, this 8th day of February, 2011, the Petition for Allowance of Appeal is GRANTED with respect to the following issue:
Whether a purely public charity, an express purpose of which is to acquire real property to assist in the development of a city's "cultural district," is entitled to tax exemption for real property it acquires, maintains and/or manages in furtherance of that purpose, but which the charity has not yet begun to develop?